[Cite as Echemann v. Echemann, 2016-Ohio-3212.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              SHELBY COUNTY




THOMAS A. ECHEMANN,

       PETITIONER-APPELLEE,                            CASE NO. 17-15-19

       v.

MARY PAT ECHEMANN,                                     OPINION

       RESPONDENT-APPELLANT.




                Appeal from Shelby County Common Pleas Court
                          Domestic Relations Division
                          Trial Court No. 15CV000064

                                   Judgment Affirmed

                           Date of Decision: May 31, 2016




APPEARANCES:

       Jeremy M. Tomb for Appellant

       Thomas W. Kerrigan for Appellee
Case No. 17-15-19


ROGERS, J

       {¶1} Respondent–Appellant, Mary Pat Echemann (“Mary Pat”), appeals the

judgment of the Court of Common Pleas of Shelby County granting Petitioner–

Appellee, Thomas Echemann (“Tom”), a civil stalking protection order (“CSPO”)

against her.       On appeal, Mary Pat argues that the CSPO full hearing was

improperly continued; the record contained insufficient evidence to support the

issuance of the CSPO; the CSPO was against the manifest weight of the evidence;

the trial court erred in failing to consider Tom’s testimony at the ex parte hearing;

and the trial court erred in relying on the magistrate’s determinations as to the

credibility of the witnesses. For the reasons that follow, we affirm the judgment of

the trial court.

       {¶2} On March 20, 2015, Tom filed a petition for a CSPO against Mary

Pat, alleging that she had violated R.C. 2903.211, Ohio’s menacing by stalking

statute. That same day, an ex parte hearing was held and an ex parte CSPO was

issued. A full hearing was set for April 1, 2015.

       {¶3} On March 26, 2015, counsel for Mary Pat requested a continuance due

to a scheduling conflict, and the full hearing was continued to May 5, 2015.

       {¶4} On May 1, 2015, the magistrate continued the full hearing to July 13,

2015. It stated that “[d]ue to the number of potential witnesses, there is not

sufficient time to hear the case on May 5, 2015.” (Docket No. 19, p. 1).


                                         -2-
Case No. 17-15-19


        {¶5} On July 13, 2015, the full hearing was held, and the following

evidence was presented.1

        {¶6} Chief Deputy Jim Frye of the Shelby County Sheriff’s Department

testified that on the evening of October 11, 2014, he and his wife were at The

Bridge, a local bar in downtown Sidney, with friends. He stated that Tom, Shane

Roe, and Roe’s wife were seated at the bar. Chief Deputy Frye testified that a few

minutes after he arrived, Mary Pat came into the bar and started “hitting Tom with

her purse towards his head * * *.” July 13, 2015 Hrg., p. 34. He explained that

she hit Tom “four or five times, stopped, and then hit [Tom] a couple more times.”

Id. at p. 35. He added that she was “yelling pedophile and things of that nature”

and using “the F word.” Id. at p. 34-35. He testified that Tom remained seated

most of the time and put his arm up to try and block contact. Frye stated that the

bar’s staff eventually asked Mary Pat to leave, and she did.

        {¶7} Tom testified that he and Mary Pat had “never been particularly able

to see eye to eye on stuff.” Id. at p. 53. He added that things escalated between

them in August 2014 after he sent Tim a picture from Pat’s birthday celebration,

and Mary Pat took offense. He explained that he jokingly told Tim he could “ring




1
  The following events relate to the fact that Pat Echemann (“Pat”), Mary Pat’s brother-in-law and the
brother of Tom and Tim Echemann (“Tim”), was indicted in the late summer/early fall of 2014 on charges
relating to the sexual abuse of Tim and Mary Pat’s twelve-year-old son.


                                                 -3-
Case No. 17-15-19


Mary Pat’s neck” and things escalated from there to the point that he was

instructed not to be on Mary Pat’s property. Id. at p. 126.

       {¶8} Tom testified that on October 11, 2015, he went to The Bridge for a

drink. He testified that he was sitting at the bar with Roe when “all of a sudden”

someone starting hitting him hard. Id. at p. 58. He testified that he turned around

and saw Mary Pat standing behind him swinging her purse side to side. He added

that she began screaming and calling him a “fucking pedophile,” “fucker,” and

“shit head.” Id. at p. 59. Tom testified that Roe stood up and held onto Mary

Pat’s arm, which “sort of diffuse[d] that for a second.” Id. at p. 59. He testified

that Mary Pat took a seat at the bar but continued to yell and use profanity. He

stated that the bar’s staff asked her to leave, and she did.

       {¶9} Tom testified that after this incident his head hurt and he felt

mortified. He explained that he felt “embarrassed as hell. * * * This is a place I

frequent a lot and – and – and it’s just – I normally feel comfortable there * * *.”

Id. at p. 69. He stated, “I go into places now and I sit with my back to different

areas” because “I don’t want to have to worry about somebody comin’ in and * * *

shootin’ me in the back of the head.” Id. at p. 180. Tom testified that he avoided

contact with Mary Pat thereafter.

       {¶10} Tom testified on December 10, 2014, he was driving to pick up his

daughter from college when he learned that Mary Pat had posted some disparaging


                                          -4-
Case No. 17-15-19


comments on his daughter’s Facebook page. He stated that he and his ex-wife,

Tami Echemann (“Tami”), immediately called Tim to try and get Mary Pat to

remove the comments. Tom testified that about a half-hour later, he received a

telephone call from Mary Pat in which she said, “Hello Tom, the fun is just

starting.” Id. at p. 76. Tom testified that after hearing this he “could have drove

off the road.” Id. Tami later testified to a similar event.

       {¶11} Tom testified that on March 15, 2015, the day before Pat’s

sentencing hearing, he went to his parents’ house to meet his mother and her in-

home caregiver, Joan Freidet, so they could all go visit with Pat. He explained

that he pulled into his parents’ circular driveway and parked his car in front of his

mother’s wheelchair-accessible van so that the vehicles’ front bumpers were

facing each other. He explained that while he and Freidet were getting his mother

into her van, Mary Pat pulled into the driveway and stopped behind his car. Tom

stated that he walked up to her vehicle to see if she had anything to say to him. He

stated that when Mary Pat saw him, she raised her middle finger toward him. Tom

stated that he ignored her and continued helping Freidet.

       {¶12} Tom testified that all of a sudden Mary Pat began revving her car’s

engine and honking the horn. He explained that the engine just started to “vroom,

vroom, vroom, vroom, vroom.” Id. at 88. He testified that he did not know what

Mary Pat was going to do and he was worried for his safety and the safety of


                                          -5-
Case No. 17-15-19


Freidet and his mother. He explained, “When you hear a car motor of someone

who’s up on your tailgate of your vehicle revving its engine, you are expecting

that thing to go into drive and you’re expecting it to fly into whatever’s ahead of

it.” Id. at p. 93. He added that at some point Mary Pat put down her windows and

started playing loud music. Tom explained that he and Freidet drove their cars out

the other end of the driveway and Mary Pat followed. He stated that as they drove

down the street, Mary Pat had her “window down and her hands out and she’s

yellin’ and screamin’ like a mad lady.” Id. at p. 96. He added that he had not had

any contact with Mary Pat since the December 2014 phone call.

       {¶13} Finally, Tom testified that he was assaulted by Tim the following

day. He testified that he believed that Mary Pat incited Tim to harm him because

“in my long history with her * * * anything he does, he runs it by her.” Id. at p.

115. Officer Nick Zimmer of the Sydney Police Department later testified to a

similar event.

       {¶14} Freidet testified that as she was preparing to drive Tom’s mother to

visit Pat, she noticed another vehicle in the driveway behind Tom’s car. She

stated that Tom told her that she needed to back the van out of the driveway

because someone was parked behind his car. She stated that the vehicle did not

seem loud or appear to be making any unusual sounds but admitted that she

suffered from hearing loss and may not have known whether an engine was


                                        -6-
Case No. 17-15-19


revving. She added, however, that the driver was “calling and hollering” and later

began “screaming and waving and honking the horn.” Id. at p. 220. She stated

that she could not identify the driver but believed they were blocking the driveway

so that she could not pull forward. She added she was a little upset because of the

“confrontation that I was kinda placed in the middle of” but did not fear for her

safety. Id. at p. 224.

       {¶15} Mary Pat testified that she and Tom “definitely [did not] see eye-to-

eye.” Id. at p. 254. She stated that in August 2014 Tom sent Tim a picture from

Pat’s birthday celebration. She explained that she “found it in very poor taste to

send a picture of a rapist to the mother of the child he raped.” Id. at p. 297. She

added that around this time Tom was informed not to come onto her property.

       {¶16} Mary Pat explained that she “d[id] not like [Tom’s] actions and what

he’s said about [her] son and the trauma that’s happened to [her] son that he’s

minimized.” Id. at 255. She explained that “at one point he sent me a text that

said he thought [she] was enjoying the fact that [her] son had been molested” and

that “parents make too big a deal out of things.” Id. at p. 256-257.

       {¶17} Mary Pat testified that she had gone to The Bridge to meet Roe and

his wife. She admitted that she “swatted [Tom] in the head” with her cocktail

purse because she wanted to “get his attention” and “tell him that it wasn’t fair

what he was saying.” Id. She stated that she did not yell or scream at Tom but


                                         -7-
Case No. 17-15-19


told him he was “a fucking pedophile protector” because “he was protecting a

pedophile who raped [her] son.” Id. at p. 262-263. She explained that she had just

been through a grand jury proceeding and “had to relive everything that had

happened to [her son] and everything that Tom had minimized * * *.” Id. at p.

260. She admitted to talking to Tom again on December 12, 2014 but denied ever

stating that “the fun was just starting.” Id. at p. 275-276.

       {¶18} Mary Pat testified that on March 15, 2015, she went to her in-laws’

house to drop off medicine. She testified that when she saw Tom, he walked up

her window and smirked. Mary Pat stated that she did not look at Tom but “gave

him the bird.” Id. at p. 267. She testified that she wanted to leave, but she could

not back out of the circular driveway because of her car’s size. She explained that

she revved her car’s engine and honked her horn because she wanted Tom to move

the cars so she could pull forward. She stated that as she waited, she turned up the

music and began singing in order to distract herself. She admitted, however, that

after she pulled out of the driveway and got to the end of the street, she shouted at

Tom that Pat was going to prison because he abused her son.

       {¶19} She testified that she never intended to cause Tom harm or mental

distress. She stated that Tom had been causing her mental distress by telling

people that she put Pat in prison and she believed Tom was pursuing a CSPO to

get even or get her accidentally arrested. Mary Pat testified that she had had no


                                          -8-
Case No. 17-15-19


contact with Tom, other than a phone call, between October 2014 and March

2015.

        {¶20} Upon conclusion of the hearing, the magistrate granted Tom a CSPO

against Mary Pat, and the trial court adopted the magistrate’s order. Mary Pat

filed timely objections arguing that that magistrate erred in continuing the full

hearing until July 13, 2015; the magistrate erred in refusing to let counsel for Mary

Pat impeach Tom with his ex parte testimony; and there was insufficient evidence

to support a finding that Mary Pat engaged in conduct that violated Ohio’s

menacing by stalking statute.

        {¶21} By entry dated December 15, 2015, the trial court overruled Mary

Pat’s objections. It found that “the evidence demonstrates a pattern of conduct in

which [Mary Pat] knowingly caused [Tom] to believe that [she] would cause

physical harm to [him] and caused mental distress.” (Docket No. 89, p. 12). In

doing so, it stated,

        [Tom] testified that he was concerned for his safety and for the
        safety of his family. He testified he was traumatized by the incident
        at The Bridge Restaurant (Tr. Page 59). That a phone call he
        received from [Mary Pat] caused him to fear for his family (Tr. Page
        77). The driveway incident caused him to fear for his safety, it was
        “scary, it was frightening” (Tr. Page 94). He felt hurt, [sic]
        humiliated, by the combined effects of the various incidents with
        [Mary Pat]. (Tr. Page 116) [Tom] testified that he feared for his
        safety, that he was concerned to the extent that he considers his
        sitting arrangement when going to places because of the conduct.

(Id. at p. 11).

                                         -9-
Case No. 17-15-19


      {¶22} It is from this judgment that Mary Pat appeals, presenting the

following assignments of error for our review.

                           Assignment of Error No. I

      THE TRIAL COURT ERRED IN DETERMINING THAT THE
      MAGISTRATE PROPERLY CONTINUED THE FULL
      HEARING AND PROPERLY EXTENDED THE EX PARTE
      ORDER.

                           Assignment of Error No. II

      THE CREDIBLE EVIDENCE OF RECORD WAS
      INSUFFICINET TO SUPPORT A FINDING THAT
      RESPONDENT ENGAGED IN CONDUCT THAT VIOLATED
      THE MENACING BY STALKING STATUTE.

                          Assignment of Error No. III

      THE TRIAL COURT’S DECISION WAS AGAINST THE
      MANIFEST WEIGHT OF THE EVIDENCE.

                          Assignment of Error No. IV

      THE TRIAL COURT ABUSED ITS DISCRETION BY
      FAILING TO CONSIDER THE STATEMENTS OF THE
      PETITIONER AT THE EX PARTE HEARING.

                           Assignment of Error No. V

      THE TRIAL COURT ABUSED ITS DISCRETION BY
      RELYING ON THE MAGISTRATE’S DETERMINATIONS
      REGARDING THE CREDIBILITY OF WITNESSES.




                                       -10-
Case No. 17-15-19


                                   Motion to Dismiss

       {¶23} Before we consider the merits of Mary Pat’s appeal, we must address

a pending motion to dismiss. On January 15, 2016, Tom filed a motion to dismiss

arguing that the instant appeal was moot insofar as the CSPO expired on January

13, 2016. In support, Tom cites decisions from the Second and Tenth District

Courts of Appeals that have found that the expiration of a civil protection order

renders an error in the imposition of that order moot. E.g., Erbes v. Meyer, 2nd

Dist. Montgomery No. 23917, 2011-Ohio-3274, ¶ 4; Foster v. Foster, 10th Dist.

Franklin No. 11AP-371, 2011-Ohio-6460, ¶ 5.

       {¶24} In response, Mary Pat cites other appellate courts’ decisions that

have found that the expiration of a civil protection order does not render an error

in the imposition of that order moot because it is reasonably possible that adverse

collateral consequences could occur as a result of the order. E.g., D.R. v. J.R., 9th

Dist. Summit No. 26743, 2013-Ohio-2987, ¶ 9 (finding that collateral

consequences include the effect on one’s credit rating, the ability to drive certain

vehicles, the ability to obtain a weapon permit, and the ability to obtain

employment); Wilder v. Perna, 174 Ohio App. 3d 586, 2007-Ohio-6635, ¶ 16 (8th

Dist.) (finding that collateral consequences include harm to one’s reputation); see

also Tupps v. Jansen, 5th Dist. Ashland No. 2012-COA-26, 2013-Ohio-1403, ¶ 13

(considering merits of appeal although CSPO had expired).


                                        -11-
Case No. 17-15-19


       {¶25} We agree with the Eighth and Ninth District Court of Appeals and

find that the expiration of a CSPO does not render an appeal from that order moot

because of the potential adverse collateral consequences that could occur as a

result of the order.

       {¶26} Accordingly, Tom’s motion to dismiss is denied.

                             Assignment of Error No. I

       {¶27} In her first assignment of error, Mary Pat argues that the full hearing

was improperly continued insofar as the magistrate’s continuance failed to

comport with the requirements of R.C. 2903.214. We disagree.

       {¶28} R.C. 2903.214 governs protection orders for victims of menacing by

stalking and provides that after a court issues an ex parte CSPO, “the court shall

schedule a full hearing for a date that is within ten court days after the ex parte

hearing.” R.C. 2903.214(D)(2)(a). The full hearing must be held on the scheduled

date unless the court grants a continuance of the full hearing “to a reasonable time

determined by the court.” Id. A continuance may be granted under the following

circumstances:

       ***

        (ii) The parties consent to the continuance.

       (iii) The continuance is needed to allow a party to obtain counsel.

       (iv) The continuance is needed for other good cause


                                        -12-
Case No. 17-15-19


Id.

        {¶29} First, Mary Pat argues that the trial court erred in continuing the full

hearing to May 5, 2015 because a one-month continuance is not reasonable within

the meaning of the statute.             However, considering that Mary Pat’s counsel

requested the continuance due to a scheduling conflict, and Mary Pat did not

object to the rescheduled date at that time, we cannot say that this one-month

continuance was unreasonable.

        {¶30} Second, Mary Pat argues that the trial court erred in continuing the

full hearing to July 13, 2015 because “insufficient time to hear the case” is not

“good cause” and a two-month continuance is not reasonable. We cannot say,

however, that an apparent scheduling conflict is not “good cause” within the

meaning of R.C. 2903.214(D)(2)(a). If the trial court is unable to hold a full

hearing on a CSPO on its scheduled date and there is an underlying “good cause,”

then it may continue the hearing to a reasonable time thereafter.                        Thus, the

question is whether the trial court’s continuance of 69 days was reasonable. The

record shows that between May 5, 2015 and July 13, 2015, several witnesses were

deposed, including Tom and Mary Pat. These depositions did not conclude until

July 9, 2015—just four days before the full hearing.2 The record also suggests that

the hearing was continued, at least in part, because Mary Pat obtained new


2
  We are not suggesting that rules governing discovery necessarily apply in proceedings for protection
orders. However, both parties participated here, and neither objected, nor raised the issue on appeal.

                                                -13-
Case No. 17-15-19


counsel, and again, Mary Pat did not object to the length of the continuance at that

time.    For these reasons, we cannot say that this 69-day continuance was

unreasonable.

        {¶31} Accordingly, Mary Pat’s first assignment of error is overruled.

                         Assignments of Error Nos. II & III

        {¶32} In her second and third assignments of error, Mary Pat argues that

the record contains insufficient evidence to support the issuance of the CSPO and

that the issuance of the CSPO was against the manifest weight of the evidence.

We disagree.

        {¶33} “When      reviewing    a     trial   court’s   decision   to     grant

a civil protection order, we will not reverse the decision absent an abuse of

discretion.” Retterer v. Little, 3d Dist. Marion No. 9-11-23, 2012-Ohio-131, ¶ 23,

citing Van Vorce v. Van Vorce, 3d Dist. Auglaize No. 2–04–11, 2004–Ohio–5646,

¶ 15. A trial court will be found to have abused its discretion when its decision is

contrary to law, unreasonable, not supported by the evidence, or grossly unsound.

State v. Boles, 187 Ohio App. 3d 345, 2010-Ohio-278, ¶ 16-18 (2d Dist.). When

applying the abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). “[I]f there is some competent, credible evidence to support

the trial court’s decision regarding a CSPO petition, there is no abuse of


                                          -14-
Case No. 17-15-19


discretion.” Retterer at ¶ 23, citing Warnecke v. Whitaker, 3d Dist. Putnam No.

12–11–03, 2011–Ohio–5442, ¶ 12.

        {¶34} R.C. 2903.214 governs the issuance of a CSPO. It states, in relevant

part:

        (C) A person may seek relief under this section * * * by filing a
        petition with the court. The petition shall contain or state all of the
        following:

        (1) An allegation that the respondent is eighteen years of age or
        older and engaged in a violation of section 2903.211 of the Revised
        Code against the person to be protected by the protection order * * *.

R.C. 2903.211, Ohio’s menacing by stalking statute, provides that “[n]o person by

engaging in a pattern of conduct shall knowingly cause another person to believe

that the offender will cause physical harm to the other person or cause mental

distress to the other person.” “ ‘To be entitled to a CSPO, the petitioner must

show by a preponderance of the evidence that the respondent engaged in a

violation of [this statute] * * * against him or her.’ ” Prater v. Mullins, 3d Dist.

Auglaize No. 2-13-04, 2013-Ohio-3981, ¶ 7, quoting Retterer at ¶ 25. “In other

words, the petitioner must establish by a preponderance of the evidence that the

respondent (1) engaged in a pattern of conduct (2) that the respondent knew (3)

would cause the person to be protected under the CSPO to believe that the

respondent would cause the person physical harm or mental distress.” (Emphasis

sic.) Prater at ¶ 7, citing Retterer at ¶ 26.


                                          -15-
Case No. 17-15-19


       {¶35} R.C. 2903.211(D)(1) defines pattern of conduct as “two or more

actions or incidents closely related in time, whether or not there has been a prior

conviction based on any of those actions or incidents.” “Closely related in time”

is not defined. “In failing to delimit the temporal period within which the two or

more actions or incidents must occur, the statute leaves that matter to be

determined by the trier of fact on a case-by-case basis.” Ellet v. Falk, 6th Dist.

Lucas No. L–09–1313, 2010-Ohio-6219, ¶ 22, citing State v. Dario, 106 Ohio

App.3d 232, 238 (1st Dist.1995).       But the trier of fact should consider the

“evidence in the context of all the circumstances of the case.”        Holloway v.

Parker, 3d Dist. Marion No. 9-12-50, 2013-Ohio-1940, ¶ 22, quoting Retterer at ¶

29. Therefore, depending upon the particular circumstances, a pattern of conduct

can arise out of two or more actions or incidents occurring on the same day or over

a period of years. E.g., Retterer at ¶ 33 (pattern of conduct occurring over a five-

year period).

       {¶36} R.C. 2901.22(B) provides that “[a] person acts knowingly, regardless

of his purpose, when he is aware that his conduct will probably cause a certain

result or will probably be of a certain nature.      A person has knowledge of

circumstances when he is aware that such circumstances probably exist.”

“Consequently, a petitioner seeking a CSPO under [Ohio’s menacing by stalking




                                       -16-
Case No. 17-15-19


statute] is not required to prove purpose or intent to cause physical harm or mental

distress.” Retterer, 2012-Ohio-131 at ¶ 35, citing Ellet at ¶ 30.

       {¶37} Moreover, R.C. 2903.211(A)(1) does not require the petitioner to

demonstrate that he or she actually suffered physical harm. The petitioner merely

has to demonstrate that the respondent knowingly caused the petitioner to believe

that the respondent would cause him or her physical harm. R.C. 2903.211(A)(1).

However, if the petitioner claims mental distress, then the statute requires

evidence that the petitioner suffered from a mental illness or condition that

involved some temporary substantial incapacity or that would normally require

mental health services. R.C. 2903.211(D)(2). “Incapacity is substantial if it has a

significant impact upon the victim’s daily life.” Retterer at ¶ 41, quoting State v.

Horsley, 10th Dist. Franklin No. 05AP–350, 2006–Ohio–1208, ¶ 48. Mental

distress is not simply stress or annoyance. Caban v. Ransome, 7th Dist. Mahoning

No. 08 MA 36, 2009–Ohio–1034, ¶ 29.

       {¶38} Here, it is undisputed that Mary Pat hit Tom with her purse at The

Bridge. It is also undisputed that Mary Pat made an obscene gesture, revved her

engine, and honked her horn at Tom in her in-laws’ driveway.            These two

instances are sufficient to establish a “pattern of conduct” within the meaning of

R.C. 2903.214, especially in light of the minimal contact between Tom and Mary

Pat around this time. Moreover, Tom and Tami testified that in between these two


                                        -17-
Case No. 17-15-19


incidents, Mary Pat told Tom that “the fun [was] just beginning.” July 13, 2015

Hrg., p. 76.

       {¶39} Tom argues that his physical altercation with Tim also supports the

issuance of a CSPO against Mary Pat. But this incident did not involve Mary Pat,

and the only “evidence” linking Mary Pat to Tim’s conduct is Tom’s testimony

that he believed Mary Pat had something to do with it because “anything [Tim]

does, he runs it by her.” Id. at p. 115. This evidence is insufficient to constitute

an “action or incident” by Mary Pat.

       {¶40} Tom also testified that his head hurt after the bar incident and that he

was worried someone may hurt him. He testified that he was concerned for his

safety and the safety of those around him during the driveway incident. This

testimony is sufficient to establish that Tom believed Mary Pat would cause him

physical harm. Moreover, he also added that he “could have drove off the road”

after he heard Mary Pat’s comment that “the fun [was] just beginning.” Id. at p.

76.

       {¶41} The trial court also suggested that Mary Pat caused Tom mental

distress insofar as it noted that “[Tom] felt hurt [sic] humiliated, by the combined

effects of the various incidents with [Mary Pat].” (Docket No. 89, p. 11) But

“mental distress” within the meaning of R.C. 2903.211(D)(2) requires more than

hurt or humiliation; the statute requires evidence that the person to be protected


                                        -18-
Case No. 17-15-19


suffered from a mental illness or condition that involved some temporary

substantial incapacity or that would normally require mental health services, and

no such evidence was presented here.

       {¶42} While Mary Pat argues that she never intended to harm Tom, her

intent is immaterial. Instead, all that is required is that she acted knowingly (i.e.

she was aware that her conduct would probably cause a certain result or would

probably be of a certain nature).      Given the nature of Mary Pat and Tom’s

relationship and the nature of Mary Pat’s conduct, there is sufficient evidence to

establish that Mary Pat acted knowingly and that her conduct caused Tom to

believe that she may cause him physical harm.

       {¶43} For these reasons, the trial court did not abuse its discretion in

granting Tom a CSPO against Mary Pat. Accordingly, Mary Pat’s second and

third assignments of error are overruled.

                        Assignments of Error Nos. IV & V

       {¶44} In her fourth and fifth assignments of error, Mary Pat argues that the

trial court erred in failing to consider Tom’s statements at the ex parte hearing

when making its determinations as to her objections and relying on the

magistrate’s determinations as to the credibility of the witnesses. We disagree.

       {¶45} After the magistrate issued Tom a CSPO against her, Mary Pat filed

timely objections arguing, in part, that “the magistrate abused his discretion when


                                        -19-
Case No. 17-15-19


he refused to allow [counsel for Mary Pat] to impeach [Tom] with his own sworn

testimony from the ex parte hearing.” (Docket No. 64, p. 5). This objection

concerned a statement by Tom at the ex parte hearing that Mary Pat “rammed” his

car in his parents’ driveway. Mar. 20, 2015 Hrg., p. 13.

        {¶46} In its entry denying Mary Pat’s objections, the trial court noted that it

“[could not] find in the [full hearing’s] transcript where [Tom] was cross-

examined regarding an inconsistent statement, where the magistrate denied the use

of extrinsic evidence, or where [counsel for Mary Pat] proffered the inconsistent

statement.” (Docket No. 89, p. 8). It went on to note that the statement, even if

presented,

        would only have gone to the credibility of [Tom] and the weight to
        be given to his testimony. * * * Even if the [statement] had been
        available and introduced, it would have likely had little impact on
        the magistrate’s decision. [Mary Pat] conceded most of the
        circumstances of the driveway incident[,] and [Tom’s] testimony at
        the full hearing was more favorable to [Mary Pat] than his testimony
        at the ex parte hearing.

(Id. at p. 9).

        {¶47} Now, Mary Pat argues that

        [Tom’s] statements at the [full] hearing were contradicted by his
        statements at the [e]x [p]arte hearing. However, while the
        [m]agistrate indicated that the [e]x [p]arte testimony was a matter of
        record (‘The record speaks for itself’), the [trial] [c]ourt refused to
        consider these inconsistencies in making its determinations. It stated
        that ‘even if the testimony had been available and introduced, it
        would likely have had little impact on the [m]agistrate’s decision’


                                         -20-
Case No. 17-15-19


       and suggested only that his testimony ‘may’ have differed at the
       [f]ull hearing.

Appellant’s Brief, p. 18.

       {¶48} But the trial court never stated that it refused to consider Tom’s

statements at the ex parte hearing in making its determinations as to Mary Pat’s

objections; it stated that Mary Pat’s objection—that the magistrate abused his

discretion when he refused to allow [counsel for Mary Pat] to impeach [Tom] with

his own sworn testimony from the ex parte hearing—was without merit because

counsel for Mary Pat never tried to impeach Tom at the full hearing with his

statements from the ex parte hearing. Moreover, the trial court stated, “[Tom’s]

testimony at the full hearing was more favorable to [Mary Pat] than his testimony

at the ex parte hearing.” (Docket No. 89, p. 9). This necessarily suggests that that

the trial court reviewed the transcripts from both hearings.

       {¶49} To that end, Mary Pat argues that the trial court erred in relying on

the magistrate’s determination as to Tom’s credibility because his testimony at the

full hearing was inconsistent with his testimony at the ex parte hearing. However,

it is well established that the trial court may rely on upon the magistrate’s

credibility determinations when it reviews the magistrate’s decision. Mackenbach

v. Mackenbach, 3rd Dist. Hardin No. 6-11-03, 2012-Ohio-311, ¶ 9, citing Gilleo v.

Gilleo, 3d Dist. Mercer No. 10–10–07, 2010–Ohio–5191, ¶ 47.



                                        -21-
Case No. 17-15-19


       {¶50} For these reasons, the trial court did not err in failing to consider

Tom’s statements at the ex parte hearing in making its determinations as to Mary

Pat’s objections and relying on the magistrate’s determinations as to the credibility

of the witnesses.

       {¶51} Accordingly, Mary Pat’s fourth and fifth assignments of error are

overruled.

       {¶52} Having found no error prejudicial to the appellant, in the particulars

assigned and argued, we affirm the judgment of the trial court.

                                                                  Judgment Affirmed

SHAW, P.J. and WILLAMOWSKI, J.J., concur.

/jlr




                                        -22-